Citation Nr: 1104800	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  08-33 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a skin disorder, to include 
chloracne and porphyria cutanea tarda.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran had active service from August 1968 to August 1972.                 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  


FINDING OF FACT

The evidence of record preponderates against the Veteran's claim 
that a skin disorder on his hands relates to service.  


CONCLUSION OF LAW

A skin disorder of the hands was not incurred in or aggravated by 
active service, and may not be presumed related to service.  
38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).   


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim decided here has been properly developed for 
appellate purposes.  The Board will then address the merits of 
the claim, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised 
of the law and regulations applicable to this matter, the 
evidence that would be necessary to substantiate the claim, and 
whether the claim has been fully developed in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and other 
applicable law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  
More specifically, VA is required to notify a claimant of the 
evidence and information necessary to substantiate a claim and 
whether the claimant or the VA is expected to provide the 
evidence, and is required to request from the claimant any other 
evidence in his or her possession that pertains to the claim.

VA provided notification to the Veteran in a letter dated in 
September 2006.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  VA 
informed the Veteran of the evidence needed to substantiate his 
claim, and of the elements of his claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2009).  VA advised the Veteran of 
the respective duties of the VA and of the Veteran in obtaining 
evidence needed to substantiate his claim.  VA requested from the 
Veteran relevant evidence, or information regarding evidence 
which VA should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also 73 Fed. Reg. 23353 (the requirement of 
requesting that the claimant provide any evidence in his/her 
possession that pertains to the claim was eliminated by the 
Secretary [effective May 30, 2008] during the course of this 
appeal, and this change eliminates the fourth element of notice 
as required under Pelegrini).  And VA provided notification to 
the Veteran prior to the rating decision on appeal.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be 
provided to a claimant before the initial unfavorable RO 
decision). 

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 U.S.C.A. § 
5103A.  The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary, as further defined by statute, to make a decision 
on the claim. 38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been 
satisfied as well.  The RO retrieved relevant medical evidence.  
And the Veteran has been afforded the opportunity to appear 
before one or more hearings to voice his contentions.  

The Board notes that VA did not provide the Veteran with medical 
examination and an opinion for the service connection claim on 
appeal.

A VA medical examination and opinion is required only when a 
reasonable possibility exists that such assistance would aid in 
substantiating a claim.  38 U.S.C.A. § 5103A.  VA's duty to 
provide a medical examination is triggered where there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service; and (3) an 
indication that the disability may be associated with the 
Veteran's service; but (4) insufficient medical evidence on file 
for the Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  See also Duenas v. 
Principi, 18 Vet. App. 512 (2004).

Here, no reasonable possibility exists that recent medical 
examination or opinion would assist the Veteran in substantiating 
his claim to service connection for a skin disorder.  The medical 
evidence of record retrieved by the RO demonstrates that the 
Veteran has the disorder.  Conducting medical examination to 
determine a diagnosis would serve no purpose here.  Moreover, the 
record indicates that the Veteran's disorder did not manifest 
during service, during an applicable presumptive period following 
service, and is not otherwise related to service under the code.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2010).  Conducting a 
medical examination for the purpose of rendering a nexus opinion 
would serve no purpose therefore.

Indeed, the evidentiary foundation for a medical nexus opinion is 
lacking for the claim here.  In making this assessment, the Board 
has reviewed the Veteran's own lay statements regarding the way 
in which he claims to have developed a skin disorder due to his 
exposure to herbicides in Vietnam.  As will be further detailed 
below, the Board will concede such exposure.  However, the 
Veteran, as a lay person, is not competent to provide medical 
evidence that demonstrates a link between his current disorder 
and service that ended approximately 30 years ago.  He is not a 
credible witness on the issue of whether he incurred a disease 
during service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) 
(VA is not required to provide a medical examination when there 
is no credible evidence of an event, injury, or disease in 
service).  As will be detailed further, the evidence here does 
not establish that the Veteran had a disease, injury, or event in 
service that caused current skin problems.  All that has been 
established here is that he is presumed to have been exposed to 
herbicides, not that that exposure caused an injury or disease.

As such, no reasonable possibility exists that medical 
examination and opinion would aid the Veteran in substantiating 
the service connection claim to a skin disorder of the hands.  38 
U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); Duenas and 
McLendon, both supra.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in this 
appeal.  Therefore, the Veteran has not been prejudiced as a 
result of the Board deciding his claim here.

II.  The Merits to the Claim for Service Connection

The Veteran served on active duty between August 1968 and August 
1972.  The record indicates that the Veteran served in the 
Republic of Vietnam from October to November 1969.  

The Veteran claims service connection for a skin disorder on his 
hands.  He contends that he incurred this disorder due to 
exposure to herbicides while serving in Vietnam.  In the rating 
decision on appeal, the RO denied the Veteran's claim.  For the 
reasons set forth below, the Board agrees with that decision.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, and who has one of 
the listed diseases under 38 C.F.R. § 3.309(e), shall be presumed 
to have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113, 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes (also known 
as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft- tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
See 38 C.F.R. § 3.309(e).

In this matter, the record shows that the Veteran has a current 
skin disorder on his hands.  A September 2006 VA Agent Orange 
Registry report reflects a diagnosis of porphyria cutanea tarda.  
A presumptive service connection finding for this disorder, based 
on exposure to Agent Orange, would be unwarranted here, however.  
38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309.  The code 
specifically provides that the diseases listed at 38 C.F.R. § 
3.309(e) shall have become manifest to a degree of 10 percent or 
more at any time after service, except that chloracne or other 
acneform disease consistent with chloracne, porphyria cutanea 
tarda, and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii) (2010).  In this matter, there is no 
medical evidence of record indicating that the Veteran's 
porphyria cutanea tarda manifested within a year of his service 
in Vietnam.  Indeed, the earliest medical evidence of record of a 
skin disorder of the hands is dated in the mid 2000s, over 30 
years after discharge from service.  As such, the Board finds 
that the Veteran is not entitled to a presumption of service 
connection for a skin disorder based on exposure to herbicides 
during service.  See 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

Nevertheless, even if a Veteran is found not entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  Stefl v. Nicholson, 21 Vet App 
120 (2007).

Direct service connection under 38 C.F.R. § 3.303 will be granted 
where the record demonstrates (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

The Board notes that, under 38 C.F.R. § 3.303(b), service 
connection may be established through a demonstration of 
continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 
303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. 
West, 12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Based on the evidence of record, the Board finds service 
connection unwarranted under 38 C.F.R. § 3.303 as well.  The 
Veteran's service treatment records are negative for a skin 
disorder on the hands.  As noted, the earliest medical evidence 
of record of a skin disorder on the hands is dated in the mid 
2000s, over 30 years after discharge from service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is evidence against a claim 
of service connection).  And the only medical professional who 
commented on the record about the Veteran's claim offered 
evidence that is adverse to the claim.  In a November 2006 VA 
treatment record, the Veteran's treating dermatologist stated 
that the Veteran's porphyria cutanea tarda of the hands was 
"most likely due to underlying hepatitis C and/or alcohol 
consumption."  

Indeed, the only evidence of record in support of the Veteran's 
claim is offered by the Veteran himself.  During his December 
2010 hearing before the Board, the Veteran indicated that he has 
experienced a continuity of symptomatology since service.  38 
C.F.R. § 3.303(b).  He stated that the skin disorder he currently 
has on his hands is the same skin disorder he had during service.  
And he stated that he has experienced since service outbreaks of 
the same disorder.  

The Board notes that lay testimony is competent to establish the 
presence of observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  But the Board also notes that lay 
persons are not competent to opine as to medical etiology or 
render medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In this matter, the Veteran is competent to describe problems 
that have manifested with his skin.  These are observable 
symptoms.  But on the issue of whether the skin manifestations 
during service relate to the current manifestations, the Board 
finds the Veteran's dermatologist's opinion of more probative 
value.  As indicated, contrary to the Veteran's assertions, the 
treating dermatologist attributed the current skin disorder of 
the hands to alcohol abuse or the Veteran's diagnosed hepatitis 
C.  The specialist's opinion preponderates against the Veteran's 
lay opinion on the critical issue of medical nexus in this 
matter.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to 
deny a claim on its merits, the evidence must preponderate 
against the claim).  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a skin disorder of the 
hands is denied.    



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


